Exhibit13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Middlefield Banc Corp. We have audited the accompanying consolidated balance sheet of Middlefield Bane Corp. and subsidiaries (the "Company") as of December 31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, changes in stockholders' equity, and cash flows for the three years in the period ended December 31, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Middlefield Banc Corp. and subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for each of the three years in the period ending December 31, 2012, in conformity with U.S. generally accepted accounting principles. /s/ S.R. Snodgrass A.C. S.R. Snodgrass A.C. Wexford, Pennsylvania March 13, 2013 1 MIDDLEFIELD BANC CORP. CONSOLIDATED BALANCE SHEET (Dollar amounts in thousands) December 31, ASSETS Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Investment securities available for sale, at fair value Loans Less allowance for loan losses Net loans Premises and equipment, net Goodwill Core deposit intangibles Bank-owned life insurance Accrued interest and other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Money market Savings Time Total deposits Short-term borrowings Other borrowings Accrued interest and other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, no par value; 10,000,000 shares authorized, 2,181,763 and 1,951,868 shares issued Retained earnings Accumulated other comprehensive income Treasury stock, at cost; 189,530 shares ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the consolidated financial statements. 2 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF INCOME (Dollar amounts in thousands, except per share data) Year Ended December 31, INTEREST INCOME Interest and fees on loans $ $ $ Interest-bearing deposits in other institutions 26 14 15 Federal funds sold 20 12 52 Investment securities: Taxable interest Tax-exempt interest Dividends on stock 97 Total interest income INTEREST EXPENSE Deposits Short-term borrowings Other borrowings Trust preferred securities Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Investment securities gains (losses), net ) 11 Earnings on bank-owned life insurance Gains on sale of loans 85 - - Other income Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Occupancy expense Equipment expense Data processing costs Ohio state franchise tax Federal deposit insurance expense Professional fees Losses on other real estate owned Advertising expenses Other real estate expenses 82 Other expense Total noninterest expense Income before income taxes Income taxes (benefit) ) NET INCOME $ $ $ EARNINGS PER SHARE Basic $ $ $ Diluted DIVIDENDS DECLARED PER SHARE $ $ $ See accompanying notes to the consolidated financial statements. 3 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Dollar amounts in thousands) Year Ended December 31, Net income $ $ $ Other comprehensive income: Net unrealized holding gain (loss) on available for sale investment securities ) Tax effect ) ) 35 Reclassification adjustment for investment security (gains) losses included in net income ) ) Tax effect ) 4 Total other comprehensive income (loss) ) Comprehensive income $ $ $ See accompanying notes to the consolidated financial statements. 4 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Dollar amounts in thousands, except dividend per share amount) Common Stock Retained Accumulated Other Comprehensive Treasury Total Stockholders' Shares Amount Earnings Income Stock Equity Balance, December 31, 2009 $ ) $ Net income Other comprehensive loss ) ) Dividend reinvestment and purchase plan Cash dividends ($1.04 per share) ) ) Balance, December 31, 2010 $ ) $ Net income Other comprehensive income Stock-based compensation expense 59 59 Common stock issuance Dividend reinvestment and purchase plan Cash dividends ($1.04 per share) ) ) Balance, December 31, 2011 $ ) $ Net income Other comprehensive income Stock-based compensation expense 32 32 Common stock issuance Dividend reinvestment and purchase plan Cash dividends ($1.04 per share) ) ) Balance, December 31, 2012 $ ) $ See accompanying notes to the consolidated financial statements. 5 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CASH FLOWS (Dollar amounts in thousands) Year Ended December 31, OPERATING ACTIVITIES Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Investment securities (gains) losses, net ) ) Depreciation and amortization Amortization of premium and discount on investment securities 6 Amortization of deferred loan fees, net ) ) ) Origination of loans held for sale ) - - Proceeds from sale of loans held for sale - - Gains on sale of loans ) - - Earnings on bank-owned life insurance ) ) ) Deferred income taxes 2 ) ) Stock-based compensation expense 32 59 - Loss on other real estate owned Decrease (increase) in accrued interest receivable 71 25 ) Decrease in accrued interest payable ) ) ) Decrease in prepaid federal deposit insurance Other, net ) ) Net cash provided by operating activities INVESTING ACTIVITIES Investment securities available for sale: Proceeds from repayments and maturities Proceeds from sale of securities Purchases ) ) ) Increase in loans, net ) ) ) Proceeds from the sale of other real estate owned Purchase of premises and equipment ) ) ) Net cash used for investing activities ) ) ) FINANCING ACTIVITIES Net increase in deposits (Decrease) increase in short-term borrowings, net ) ) Repayment of other borrowings ) ) ) Common stock issued - Proceeds from dividend reinvestment and purchase plan Cash dividends ) ) ) Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ $ SUPPLEMENTAL INFORMATION Cash paid during the year for: Interest on deposits and borrowings $ $ $ Income taxes Non-cash investing transactions: Transfers from loans to other real estate owned $ $ $ Loans to facilitate the sale of other real estate owned - - See accompanying notes to the consolidated financial statements. 6 MIDDLEFIELD BANC CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting and reporting policies applied in the presentation of the accompanying financial statements follows: Nature of Operations and Basis of Presentation Middlefield Banc Corp. (the “Company”) is an Ohio corporation organized to become the holding company of The Middlefield Banking Company (“MBC”).MBC is a state-chartered bank located in Ohio.On April 19, 2007, Middlefield Banc Corp. acquired Emerald Bank (“EB”), an Ohio-chartered commercial bank headquartered in Dublin, Ohio.On October 23, 2009, the Company established an asset resolution subsidiary named EMORECO, Inc.The Company and its subsidiaries derive substantially all of their income from banking and bank-related services, which includes interest earnings on residential real estate, commercial mortgage, commercial and consumer financings as well as interest earnings on investment securities and deposit services to its customers through ten locations.The Company is supervised by the Board of Governors of the Federal Reserve System, while MBC and EB are subject to regulation and supervision by the Federal Deposit Insurance Corporation and the Ohio Division of Financial Institutions. The consolidated financial statements of the Company include its wholly owned subsidiaries, MBC, EB, and EMORECO, Inc. (the “Banks”).Significant intercompany items have been eliminated in preparing the consolidated financial statements. The financial statements have been prepared in conformity with U.S. generally accepted accounting principles.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the balance sheet date and revenues and expenses for the period.Actual results could differ significantly from those estimates. Investment Securities Investment securities are classified at the time of purchase, based on management’s intention and ability, as securities held to maturity or securities available for sale.Debt securities acquired with the intent and ability to hold to maturity are stated at cost adjusted for amortization of premium and accretion of discount, which are computed using a level yield method and recognized as adjustments of interest income.Certain other debt securities have been classified as available for sale to serve principally as a source of liquidity.Unrealized holding gains and losses for available-for-sale securities are reported as a separate component of stockholders’ equity, net of tax, until realized.Realized security gains and losses are computed using the specific identification method. Interest and dividends on investment securities are recognized as income when earned. Common stock of the Federal Home Loan Bank (“FHLB”) represents ownership in an institution that is wholly owned by other financial institutions.This equity security is accounted for at cost and classified with other assets.While the FHLBs have been negatively impacted by economic conditions of the past several years, the FHLB of Cincinnati has reported profits for 2012 and 2011, remains in compliance with regulatory capital and liquidity requirements, and continues to pay dividends on the stock and make redemptions at the par value. With consideration given to these factors, management concluded that the stock was not impaired at December 31, 2012 or 2011. Securities are evaluated on at least a quarterly basis and more frequently when economic or market conditions warrant such an evaluation to determine whether a decline in their value is other than temporary. For debt securities, management considers whether the present value of cash flows expected to be collected are less than the security’s amortized cost basis (the difference defined as the credit loss), the magnitude and duration of the decline, the reasons underlying the decline and the Company’s intent to sell the security or whether it is more likely than not that the Company would be required to sell the security before its anticipated recovery in market value, to determine whether the loss in value is other than temporary. Once a decline in value is determined to be other than temporary, if the investor does not intend to sell the security, and it is more-likely-than-not that it will not be required to sell the security, before recovery of the security’s amortized cost basis, the charge to earnings is limited to the amount of credit loss. Any remaining difference between fair value and amortized cost (the difference defined as the non-credit portion) is recognized in other comprehensive income, net of applicable taxes. Otherwise, the entire difference between fair value and amortized cost is charged to earnings. 7 Loans Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff generally are reported at their outstanding unpaid principal balances net of the allowance for loan losses.Interest income is recognized as income when earned on the accrual method.The accrual of interest is discontinued on a loan when management believes, after considering economic and business conditions, the borrower’s financial condition is such that collection of interest is doubtful.Interest received on nonaccrual loans is recorded as income or applied against principal according to management’s judgment as to the collectability of such principal. Loan origination fees and certain direct loan origination costs are being deferred and the net amount amortized as an adjustment of the related loan’s yield.Management is amortizing these amounts over the contractual life of the related loans. Allowance for Loan Losses The allowance for loan losses represents the amount which management estimates is adequate to provide for probable loan losses inherent in its loan portfolio.The allowance method is used in providing for loan losses. Accordingly, all loan losses are charged to the allowance, and all recoveries are credited to it.The allowance for loan losses is established through a provision for loan losses which is charged to operations.The provision is based on management’s periodic evaluation of the adequacy of the allowance for loan losses, which encompasses the overall risk characteristics of the various portfolio segments, past experience with losses, the impact of economic conditions on borrowers, and other relevant factors.The estimates used in determining the adequacy of the allowance for loan losses, including the amounts and timing of future cash flows expected on impaired loans, are particularly susceptible to significant change in the near term. A loan is considered impaired when it is probable the borrower will not repay the loan according to the original contractual terms of the loan agreement.Management has determined that first mortgage loans on one-to-four family properties and all consumer loans represent large groups of smaller-balance homogeneous loans that are to be collectively evaluated.Loans that experience insignificant payment delays, which are defined as 90 days or less, generally are not classified as impaired.A loan is not impaired during a period of delay in payment if the Company expects to collect all amounts due, including interest accrued, at the contractual interest rate for the period of delay.All loans identified as impaired are evaluated independently by management.The Company estimates credit losses on impaired loans based on the present value of expected cash flows or the fair value of the underlying collateral if the loan repayment is expected to come from the sale or operation of such collateral.Impaired loans, or portions thereof, are charged off when it is determined a realized loss has occurred.Until such time, an allowance for loan losses is maintained for estimated losses.Cash receipts on impaired loans are applied first to accrued interest receivable unless otherwise required by the loan terms, except when an impaired loan is also a nonaccrual loan, in which case the portion of the payment related to interest is recognized as income. Mortgage loans secured by one-to-four family properties and all consumer loans are large groups of smaller-balance homogeneous loans and are measured for impairment collectively.Management determines the significance of payment delays on a case-by-case basis, taking into consideration all circumstances concerning the loan, the creditworthiness and payment history of the borrower, the length of the payment delay, and the amount of shortfall in relation to the principal and interest owed. Premises and Equipment Land is carried at cost.Premises and equipment are stated at cost net of accumulated depreciation.Depreciation is computed on the straight-line method over the estimated useful lives of the assets, which range from 3 to 20 years for furniture, fixtures, and equipment and 3 to 40 years for buildings and leasehold improvements.Expenditures for maintenance and repairs are charged against income as incurred.Costs of major additions and improvements are capitalized. Goodwill The Company accounts for goodwill using a two-step process for testing the impairment of goodwill on at least an annual basis.This approach could cause more volatility in the Company’s reported net income because impairment losses, in any, could occur irregularly and in varying amounts.No impairment of goodwill was recognized in any of the periods presented. 8 Intangible Assets Intangible assets include core deposit intangibles, which are a measure of the value of consumer demand and savings deposits acquired in business combinations accounted for as purchases. The core deposit intangibles are being amortized to expense over a 10 year life on a straight-line basis. The recoverability of the carrying value of intangible assets is evaluated on an ongoing basis, and permanent declines in value, if any, are charged to expense. Bank-Owned Life Insurance (“BOLI”) The Company owns insurance on the lives of a certain group of key employees. The policies were purchased to help offset the increase in the costs of various fringe benefit plans including healthcare. The cash surrender value of these policies is included as an asset on the Consolidated Balance Sheet and any increases in the cash surrender value are recorded as noninterest income on the Consolidated Statement of Income. In the event of the death of an insured individual under these policies, the Company would receive a death benefit, which would be recorded as noninterest income. Other Real Estate Owned Real estate properties acquired through foreclosure are initially recorded at fair value at the date of foreclosure, establishing a new cost basis.After foreclosure, management periodically performs valuations and the real estate is carried at the lower of cost or fair value less estimated cost to sell.Revenue and expenses from operations of the properties, gains or losses on sales and additions to the valuation allowance are included in operating results. Income Taxes The Company and its subsidiaries file a consolidated federal income tax return.Deferred tax assets and liabilities are reflected at currently enacted income tax rates applicable to the period in which the deferred tax assets or liabilities are expected to be realized or settled.As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. Earnings Per Share The Company provides dual presentation of basic and diluted earnings per share.Basic earnings per share are calculated utilizing net income as reported in the numerator and average shares outstanding in the denominator. The computation of diluted earnings per share differs in that the dilutive effects of any stock options, warrants, and convertible securities are adjusted in the denominator. Stock-Based Compensation The Company accounts for stock compensation based on the grant date fair value of all share-based payment awards that are expected to vest, including employee share options to be recognized as employee compensation expense over the requisite service period. For purposes of computing results, the Company estimated the fair values of stock options using the Black-Scholes option-pricing model.The model requires the use of subjective assumptions that can materially affect fair value estimates.The fair value of each option is amortized into compensation expense on a straight-line basis between the grant date for the option and each vesting date. The fair value of each stock option granted was estimated using the following weighted-average assumptions: Grant Year Expected Dividend Yield Risk-Free Interest Rate Expected Volatility Expected Life (in years) % % During the years ended December31, 2012, 2011, and 2010, the Company recorded $0, $16,000, and $0, of compensation cost related to vested stock options. As of December 31, 2012, there was no unrecognized compensation cost related to unvested stock options. The weighted-average fair value of the stock option granted for 2011 was $1.75. The Company also issued 1,722 and 2,400 shares of restricted stock and recorded stock-based compensation expense of $32,000 and $43,000 in 2012 and 2011, respectively. 9 Cash Flow Information The Company has defined cash and cash equivalents as those amounts included in the Consolidated Balance Sheet captions as “Cash and due from banks” and “Federal funds sold” with original maturities of less than 90 days. Advertising Costs Advertising costs are expensed as incurred.Advertising expenses amounted to $423,000, $439,000, and $401,000, for 2012, 2011, and 2010, respectively. Reclassification of Comparative Amounts Certain comparative amounts for prior years have been reclassified to conform to current-year presentations.Such reclassifications did not affect net income or retained earnings. Recent Accounting Pronouncements In September 2011, the FASB issued ASU 2011-08, Intangibles – Goodwill and Other Topics (Topic 350), Testing Goodwill for Impairment .The objective of this Update is to simplify how entities, both public and nonpublic, test goodwill for impairment.The amendments in the Update permit an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350.The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent.Under the amendments in this Update, an entity is not required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying amount.The amendments in this Update apply to all entities, both public and nonpublic, that have goodwill reported in their financial statements and are effective for interim and annual goodwill impairment tests performed for fiscal years beginning after December 15, 2011.Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance.This ASU did not have a significant impact on the Company’s financial statements. In December 2011, the FASB issued ASU 2011-11, Balance Sheet (Topic 210):Disclosures about Offsetting Assets and Liabilities .The amendments in this Update affect all entities that have financial instruments and derivative instruments that are either (1) offset in accordance with either Section 210-20-45 or Section 815-10-45 or (2) subject to an enforceable master netting arrangement or similar agreement.The requirements amend the disclosure requirements on offsetting in Section 210-20-50.This information will enable users of an entity's financial statements to evaluate the effect or potential effect of netting arrangements on an entity's financial position, including the effect or potential effect of rights of setoff associated with certain financial instruments and derivative instruments in the scope of this Update.An entity is required to apply the amendments for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented.This ASU is not expected to have a significant impact on the Company’s financial statements. 10 2. EARNINGS PER SHARE There are no convertible securities that would affect the numerator in calculating basic and diluted earnings per share; therefore, net income as presented on the Consolidated Statement of Income will be used as the numerator. The following table sets forth the composition of the weighted-average common shares (denominator) used in the basic and diluted earnings per share computation for year-ended December 31. Weighted average common shares outstanding Average treasury stock shares ) ) ) Weighted average common shares and common stock equivalents used to calculate basic earnings per share Additional common stock equivalents used to calculate diluted earnings per share - Weighted average common shares and common stock equivalents used to calculate diluted earnings per share Options to purchase 79,693 shares of common stock at prices ranging from $17.55 to $40.24 were outstanding during the year ended December 31, 2012.Of those options, 8,875 were considered dilutive based on the average market price exceeding the strike price for the year ended December 31, 2012.In accordance with the subscription agreement entered into by an institutional investor, there was also an additional 12,419 shares, at $16 per share, considered dilutive for the year ended December 31, 2012. The remaining options had no dilutive effect on the earnings per share. Options to purchase 88,774 shares of common stock at prices ranging from $17.55 to $40.24 were outstanding during the year ended December31, 2011, but were not included in the computation of diluted earnings per share as they were anti-dilutive due to the strike price being greater than the average market price as of December31, 2011. Options to purchase 89,077 shares of common stock at prices ranging from $22.33 to $40.24 were outstanding during the year ended December31, 2010.Of those options, 9,561 were considered dilutive based on the average market price exceeding the strike price for the year ended December 31, 2010. 11 3. INVESTMENT SECURITIES AVAILABLE FOR SALE The amortized cost and fair values of securities available for sale are as follows: December 31, 2012 (Dollar amounts in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. government agency securities $ $ ) $ Obligations of states and political subdivisions: Taxable - Tax-exempt ) Mortgage-backed securities in government-sponsored entities ) Private-label mortgage-backed securities - Total debt securities ) Equity securities in financial institutions - - Total $ $ $ ) $ December 31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. government agency securities $ $ $ ) $ Obligations of states and political subdivisions: Taxable - Tax-exempt ) Mortgage-backed securities in government-sponsored entities ) Private-label mortgage-backed securities ) Total debt securities ) Equity securities in financial institutions - - Total $ $ $ ) $ The amortized cost and fair value of debt securities at December 31, 2012, by contractual maturity, are shown below.Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. (Dollar amounts in thousands) Amortized Cost Fair Value Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Total $ $ Investment securities with an approximate carrying value of $62,518,000 and $53,724,000 at December 31, 2012 and 2011, respectively, were pledged to secure deposits and other purposes as required by law. 12 Proceeds from the sales of securities available-for-sale and the gross realized gains and losses for the year ended December, 31 are as follows: Proceeds from sales $ Gross realized gains 74 Gross realized losses ) ) ) Impairment losses - ) ) The following tables show the Company’s gross unrealized losses and fair value, aggregated by investment category and length of time that the individual securities have been in a continuous unrealized loss position. December 31, 2012 Less than Twelve Months Twelve Months or Greater Total (Dollar amounts in thousands) Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses U.S. government agency securities $ $ ) $
